Title: From George Washington to Benjamin Lincoln, 19 November 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     Head Quarters 19th November 1782
                  
                  I have been honored with your several favors of the 7th 8th 9th and 11th instants—The Return of the Invalid Regt is called for and shall be transmitted as soon as it comes to hand.
                  I am of opinion that no inconvenience can now arise from the promotion of the Lieutenant Colonels Commandant to the Rank of full Colonels, but it had best be delayed untill after the 1st of January—The new arrangments will then have been compleated and we shall know with certainty what Officers remain in service.
                  To be candid with you, I think there would be a degree of impropriety in pressing Sir Guy Carleton further upon a matter to which he has already given an implied refusal, by not even noticing the request—It would be less embarrassing, had not the tenor of my correspondence with him, since he came into command, been of a disagreeable nature, and I am now bound by the Resolve of the 8th to make a new demand respecting the Affair of Capt. Huddy—To be asking favors with one hand and using threats with the other seems to me rather incompatible—I shall therefore suspend the application, at least, untill I hear from you again.  I have the honor to be &c.
                  
               